'z~»w@v  

An unpub|ishl|»d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

lN THE SUPREME COURT OF THE STATE OF NEVADA

DANIEL V. MERRY, No. 62816
Appellant,
VS.   
K. WIDMAR, INVESTIGATOR FOR §  L  
INVESTIGATORS GENERAL AT `  
CENTRAL oFFICE FoR NDoo; LT. MA¥ z l, 2913
SENIOR CORRECTIONAL OFFICER
JOHN HENLEY; HEARING cl
DISCIPLINARY HEARING SERGEANT BY
OFFICER EUGENE MURGIA;
CORRECTIONS OFFICERS
RoDRIGUES; MECCA; VIRDARRI;
ESCUDIA; LT. ARGUELLA; INMATES
DAVID BARNHARTT; KEVIN PAME;

l MIKE MENESES (ALL LIVING IN
SAME CELL AS PETITIONER); AND
DUSTIN GONGAWARE, WHO LIVED
IN SAME UNIT AS PETITIONER, BUT
LIVED DOWN THE HALL FROM
PETITIONER’S CELL,

Resl)ondents.

   

lE K L|NDEl\/|Al\.’
F S R l\/l" COU

      

ORDER DISMISSING APPEAL
Appellant’s April 12, 2013, motion to voluntarily dismiss this
appeal is granted. Accordingly, this appeal is hereby dismissed, with the
parties to bear their own costs and fees. NRAP 42(b).
lt is so ORDERED.

@'¢ww q .@..1

ccc Hon. James Todd Russell, District Judge
Daniel V. Merry
Attorney General/Carson City
Carson City Clerk

SuPnEME Coum'
01=
NEvAoA